 
EXHIBIT 10.23
 


EMPLOYMENT AGREEMENT
 
This Employment Agreement (this “Agreement”) is made and entered into as of
January 1, 2014 (the “Effective Date”) by and between CytRx Corporation, a
Delaware corporation (“Employer”), and Benjamin S. Levin, an individual and
resident of the State of California (“Employee”).
 
WHEREAS, Employer desires to employ Employee, and Employee is willing to be
employed by Employer, on the terms set forth in this Agreement.
 
NOW, THEREFORE, upon the above premises, and in consideration of the mutual
covenants and agreements hereinafter contained, the parties hereto agree as
follows.
 
1. Employment.  Effective as of the Effective Date, Employer shall continue to
employ Employee, and Employee shall continue to serve, as Employer’s General
Counsel, Senior Vice President and Corporate Secretary on the terms set forth
herein.
 
2. Duties; Place of Employment.  Employee shall perform in a professional and
business-like manner, and to the best of his ability, the duties described on
Schedule 1 to this Agreement and such other duties as are assigned to him from
time to time by Employer’s President and Chief Executive Officer.  Employee
understands and agrees that his duties, title and authority may be changed from
time to time in the discretion of Employer’s President and Chief Executive
Officer.  Employee’s services hereunder shall be rendered at Employer’s
principal executive office, except for travel when and as required in the
performance of Employee’s duties hereunder.  Notwithstanding the foregoing,
Employer understands and agrees that Employee shall be entitled to render his
services hereunder from his home on Friday of each week except as required by
Employer in extraordinary circumstances.
 
3. Time and Efforts.  Employee shall devote all of his business time, efforts,
attention and energies to Employer’s business and to discharge his duties
hereunder.
 
4. Term.  The term (the “Term”) of Employee’s employment hereunder shall
commence on the Effective Date and shall expire on December 31, 2014, unless
sooner terminated in accordance with Section 6.  Neither Employer nor Employee
shall have any obligation to extend or renew this Agreement.  In the event that
Employer does not offer to extend or renew the Agreement, Employer shall
continue to pay Employee his salary as provided for in Section 5.1 during the
period commencing on the final date of the Term and ending on (a) June 30, 2015
or (b) the date of Employee’s re-employment with another employer, whichever is
earlier; provided that, as a condition to Employer’s obligations under this
sentence, Employee shall have executed and delivered to Employer a Separation
Agreement and General Release in the form attached hereto as
Exhibit A.  Employee shall notify Employer immediately in the event Employee
accepts such employment with another employer.
 
5. Compensation.  As the total consideration for Employee’s services rendered
hereunder, Employer shall pay or provide Employee the following compensation and
benefits:
 
5.1. Salary.  Employee shall be entitled to receive an annual salary of Three
Hundred Fifty Thousand Dollars ($350,000), payable in accordance with Employer’s
normal payroll policies and procedures.
 
5.2. Discretionary Bonus.  Employee also may be eligible for a bonus from time
to time for his services during the Term.  Employee’s eligibility to receive a
bonus, any determination to award Employee such a bonus and, if awarded, the
amount thereof shall be in Employer’s sole discretion.
 
5.3. Expense Reimbursement.  Employer shall reimburse Employee for reasonable
and necessary business expenses incurred by Employee in connection with the
performance of Employee’s duties in accordance with Employer’s usual practices
and policies in effect from time to time.
 
5.4. Vacation.  Employee shall continue to accrue vacation days without loss of
compensation in accordance with Employer’s usual policies applicable to all
employees at a rate of four weeks’ vacation time for each 12-month period during
the Term.
 
 
 

--------------------------------------------------------------------------------

 
5.5. Tax Gross-Up.  In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to the Employee (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
would be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Employee’s benefits under this Agreement shall be
either: (x) delivered in full, or (y) delivered as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, results in the receipt by
Employee on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code.  Unless Employer and the Employee otherwise agree in
writing, any determination required under this Section 1 shall be made in
writing by Employer’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon the Employee and Employer for
all purposes.  For purposes of making the calculations required by this
Section 1, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  Employer and the Employee shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section 5.5.  Employer shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.5.
 
5.6. Employee Benefits.  Employee shall be eligible to participate in any
medical insurance and other employee benefits made available by Employer to all
of its employees under its group plans and employment policies in effect during
the Term.  Schedule 2 hereto sets forth a summary of such plans and policies as
currently in effect.  Employee acknowledges and agrees that, any such plans or
policies now or hereafter in effect may be modified or terminated by Employer at
any time in its discretion.
 
5.7. Payroll Taxes.  Employer shall have the right to deduct from the
compensation and benefits due to Employee hereunder any and all sums required
for social security and withholding taxes and for any other federal, state, or
local tax or charge which may be in effect or hereafter enacted or required as a
charge on the compensation or benefits of Employee.
 
6. Termination.  This Agreement may be terminated as set forth in this
Section 6.
 
6.1. Termination by Employer for Cause.  Employer may terminate Employee’s
employment hereunder for “Cause” upon notice to Employee.  “Cause” for this
purpose shall mean any of the following:
 
(a) Employee’s breach of any material term of this Agreement; provided that the
first occasion of any particular breach shall not constitute such Cause unless
Employee shall have previously received written notice from Employer stating the
nature of such breach and affording Employee at least ten days to correct such
breach;
 
(b) Employee’s conviction of, or plea of guilty or nolo contendere to, any
misdemeanor, felony or other crime of moral turpitude;
 
(c) Employee’s act of fraud or dishonesty injurious to Employer or its
reputation;
 
(d) Employee’s continual failure or refusal to perform his material duties as
required under this Agreement after written notice from Employer stating the
nature of such failure or refusal and affording Employee at least ten days to
correct the same;
 
(e) Employee’s act or omission that, in the reasonable determination of
Employer’s Board of Directors (or a Committee of the Board), indicates alcohol
or drug abuse by Employee; or
 
(f) Employee’s act or personal conduct that, in the judgment of Employer’s Board
of Directors (or a Committee of the Board), gives rise to a material risk of
liability of Employee or Employer under federal or applicable state law for
discrimination, or sexual or other forms of harassment, or other similar
liabilities to subordinate employees.
 
Upon termination of Employee’s employment by Employer for Cause, all
compensation and benefits to Employee hereunder shall cease and Employee shall
be entitled only to payment, not later than three days after the date of
termination, of any accrued but unpaid salary and unused vacation as provided in
Sections 5.1 and 5.5 as of the date of such termination and any unpaid bonus
that may have been awarded Employee as provided in Section 5.2 prior to such
date.
 
 
 

--------------------------------------------------------------------------------

 
6.2. Termination by Employer without Cause.  Employer may also terminate
Employee’s employment without Cause upon ten days notice to Employee.  Upon
termination of Employee’s employment by Employer without Cause, all compensation
and benefits to Employee hereunder shall cease and Employee shall be entitled to
payment of (1) any accrued but unpaid salary and unused vacation as of the date
of such termination as required by California law, which shall be due and
payable upon the effective date of such termination, and (2) as of the effective
date of Employee’s termination, full (100%) and immediate vesting of all of
Employee’s stock options and any other equity awards based on Employer
securities, such as restricted stock units, stock appreciation rights,
performance units, etc., all of which shall remain exercisable for their full
term, (3) payment of any Tax Gross-Up payment as described in Section 5.5, and
(4) an amount, which shall be due and payable within ten days following the
effective date of such termination, equal to six months’ salary as provided in
Section 5.1, provided that if the date of termination occurs following a Change
of Control (as hereinafter defined), then the salary and payment described in
clause (4) of this sentence shall instead be calculated using a 12-month
“Severance Period” that commences on the date of termination and ends on the
first anniversary of such termination date.  In addition, Employer shall provide
Employee and his dependents with continued participation, at Employer’s cost and
expense, for a period of 12 months following such termination, in any
Employer-sponsored group benefit plans in which Employee was participating as of
the date of termination. Section 6.2(a)(2) and 6.2(b) are conditioned upon
Employee having executed and delivered to Employer a Separation Agreement and
General Release in the form attached hereto as Exhibit A.  For purposes of this
Section 6.2, a “Change in Control” shall have the meaning ascribed to such term
in Employer’s 2000 Long-Term Incentive Plan and shall also have the meaning
ascribed to the term “Corporate Transaction” in Employer’s 2008 Stock Incentive
Plan, as each such Plan may be amended from time to time.
 
6.3. (b) continued participation, at Employer’s cost and expense, for a period
of six months following such termination, in any Employer-sponsored group
benefit plans in which Employee was participating as of the date of termination,
provided that, as a condition to Employer’s obligations under Section 6.2(a)(2)
and 6.2(b), Employee shall have executed and delivered to Employer a Separation
Agreement and General Release in the form attached hereto as Exhibit A.
 
6.4. Death or Disability.  Employee’s employment will terminate automatically in
the event of Employee’s death or upon notice from Employer in event of his
permanent disability.  Employee’s “permanent disability” shall have the meaning
ascribed to such term in any policy of disability insurance maintained by
Employer (or by Employee, as the case may be) with respect to Employee or, if no
such policy is then in effect, shall mean Employee’s inability to fully perform
his duties hereunder for any period of at least 75 consecutive days or for a
total of 90 days, whether or not consecutive.  Upon termination of Employee’s
employment as aforesaid, all compensation and benefits to Employee hereunder
shall cease and Employer shall pay to the Employee’s heirs or personal
representatives, not later than ten days after the date of termination, any
accrued but unpaid salary and unused vacation as of the date of such termination
as required by California law.
 
7. Confidentiality.  While this Agreement is in effect and for a period of five
years thereafter, Employee shall hold and keep secret and confidential all
“trade secrets” (within the meaning of applicable law) and other confidential or
proprietary information of Employer and shall use such information only in the
course of performing Employee’s duties hereunder; provided, however, that with
respect to trade secrets, Employee shall hold and keep secret and confidential
such trade secrets for so long as they remain trade secrets under applicable
law.  Employee shall maintain in trust all such trade secrets or other
confidential or proprietary information, as Employer’s property, including, but
not limited to, all documents concerning Employer’s business, including
Employee’s work papers, telephone directories, customer information and notes,
and any and all copies thereof in Employee’s possession or under Employee’s
control.  Upon the expiration or earlier termination of Employee’s employment
with Employer, or upon request by Employer, Employee shall deliver to Employer
all such documents belonging to Employer, including any and all copies in
Employee’s possession or under Employee’s control.
 
8. Equitable Remedies; Injunctive Relief.  Employee hereby acknowledges and
agrees that monetary damages are inadequate to fully compensate Employer for the
damages that would result from a breach or threatened breach of Section 7 of
this Agreement and, accordingly, that Employer shall be entitled to equitable
remedies, including, without limitation, specific performance, temporary
restraining orders, and preliminary injunctions and permanent injunctions, to
enforce such Section without the necessity of proving actual damages in
connection therewith.  This provision shall not, however, diminish Employer’s
right to claim and recover damages or enforce any other of its legal or
equitable rights or defenses.
 
9. Indemnification; Insurance.  Employer and Employee acknowledge that, as the
General Counsel, Senior Vice President and Corporate Secretary of the Employer,
Employee shall be a corporate officer of Employer and, as such, Employee shall
be entitled to indemnification to the full extent provided by Employer to its
officers, directors and agents under the Employer’s Certificate of Incorporation
and Bylaws as in effect as of the date of this Agreement.  Employer shall
maintain Employee as an additional insured under its current policy of directors
and officers liability insurance and shall use commercially reasonable efforts
to continue to insure Employee thereunder, or under any replacement policies in
effect from time to time, during the Term.
 
10. Severable Provisions.  The provisions of this Agreement are severable and if
any one or more provisions is determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provisions to the extent enforceable, shall nevertheless be
binding and enforceable.
 
 
 

--------------------------------------------------------------------------------

 
11. Successors and Assigns.  This Agreement shall inure to the benefit of and
shall be binding upon Employer, its successors and assigns and Employee and his
heirs and representatives; provided, however, that neither party may assign this
Agreement without the prior written consent of the other party.
 
12. Entire Agreement.  This Agreement contains the entire agreement of the
parties relating to the subject matter hereof, and the parties hereto have made
no agreements, representations or warranties relating to the subject matter of
this Agreement that are not set forth otherwise herein.  This Agreement
supersedes any and all prior or contemporaneous agreements, written or oral,
between Employee and Employer relating to the subject matter hereof.  Any such
prior or contemporaneous agreements are hereby terminated and of no further
effect, and Employee, by the execution hereof, agrees that any compensation
provided for under any such agreements is specifically superseded and replaced
by the provisions of this Agreement.
 
13. Amendment.  No modification of this Agreement shall be valid unless made in
writing and signed by the parties hereto and unless such writing is made by an
executive officer of Employer (other than Employee).  The parties hereto agree
that in no event shall an oral modification of this Agreement be enforceable or
valid.
 
14. Governing Law.  This Agreement is and shall be governed and construed in
accordance with the laws of the State of California without giving effect to
California’s choice-of-law rules.
 
15. Notice.  All notices and other communications under this Agreement shall be
in writing and mailed, telecopied (in case of notice to Employer only) or
delivered by hand or by a nationally recognized courier service guaranteeing
overnight delivery to a party at the following address (or to such other address
as such party may have specified by notice given to the other party pursuant to
this provision):
 
If to Employer:
 
CytRx Corporation
11726 San Vicente Boulevard, Suite 650
Los Angeles, California  90049
Facsimile:                  (310) 826-5529
Attention:                  Chief Executive Officer
If to Employee:
 
__________________
__________________
__________________
 

16. Survival.  Sections 7 through 16, 18 and 19 shall survive the expiration or
termination of this Agreement.
 
17. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same agreement.  A counterpart executed and transmitted by
facsimile shall have the same force and effect as an originally executed
counterpart.
 
18. Attorney’s Fees.  In any action or proceeding to construe or enforce any
provision of this Agreement the prevailing party shall be entitled to recover
its or his reasonable attorneys’ fees and other costs of suit (up to a maximum
of $15,000) in addition to any other recoveries.
 
 
 

--------------------------------------------------------------------------------

 
19. No Interpretation of Ambiguities Against Drafting Party.  This Agreement has
been negotiated at arm's length between persons knowledgeable in the matters
dealt with herein.  In addition, each party has been represented by experienced
and knowledgeable legal counsel.  Accordingly, the parties agree that any rule
of law, including, but not limited to, California Civil Code Section 1654 or any
other statutes, legal decisions, or common law principles of similar effect,
that would require interpretation of any ambiguities in this Agreement against
the party that has drafted it, is of no application and is hereby expressly
waived.  The provisions of this Agreement shall be interpreted in a reasonable
manner to effect the intentions of the parties hereto.
 
20. Section 409A of the Code.  This Agreement is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), and shall be administered in accordance
with Section 409A to the extent Section 409A of the Code applies to the
Agreement. Notwithstanding anything in the Agreement to the contrary,
distributions pursuant to the Agreement that are subject to Section 409A may
only be made in a manner, and upon an event, permitted by Section 409A.
 
The provisions of this Agreement shall be construed and interpreted to avoid the
imposition of any additional tax, penalty or interest under Section 409A while
preserving, to the extent possible, the intended benefits hereunder payable to
Employee.  Employer and Employee agree that any payment made pursuant to this
Agreement due to Employee’s “separation from service” as defined in Section 409A
shall be delayed in accordance with Section 409A(a)(2)(B)(i) of the Code (six
month delay) if and to the extent required to avoid the imposition of any tax,
penalty or interest under Section 409A. Any additional cost to Employee by
reason of such postponement period, including, for example, Employee’s payment
of the cost of health benefits during the postponement period, shall be
reimbursed by the Company to Employee after such period has ended. If Employee
dies during the postponement period prior to the payment of benefits, the
amounts withheld on account of Section 409A shall be paid to Employee’s
beneficiary, or if none, to the personal representative of Employee’s estate
within 30 days after the date of Employee’s death.
 
IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.
 

 
“EMPLOYER”
 
CytRx Corporation
 
 
By:   /s/ Steven A.
Kriegsman                                                              
Steven A. Kriegsman
Chief Executive Officer
 
 
 
“EMPLOYEE”
 
 
 
/s/ Benjamin S. Levin